DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 07/21/2021 has been entered.  The Abstract was amended to be within the 150 word limit is acknowledged.
Response to Arguments
Applicant's arguments filed 07/21/2021 concerning the amendments have been fully considered and those amendments overcome the rejections set forth in the office action having notification date of 04/23/2021 as well as alters the 35 USC 112(f) claim interpretation.  Additionally method claim 7 was amended to no longer require a controller performing the claimed steps, thus, method claim 7 which is claiming contingent limitations is examined in view of MPEP 2111.04 II.  Therefore, claim 7 is rejected based upon Kakuta et al., US Patent Application Publication No. 2012/0050162.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Claims 1-8 have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) to not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by
Kakuta et al., US Patent Application Publication No. 2012/0050162, hereinafter Kakuta.
7. (Currently Amended) An information processing method, comprising:
controlling a display device to display a first virtual object in a virtual space, and a second virtual object different from the first virtual object (Kakuta:  FIGs. 6, 7A, and 7B, step S2007, paragraph [0029].); 

controlling, based on a determination that the reference position of the first virtual object is located inside the second virtual object, the display device to display the first virtual object at a position at which the first virtual object is externally tangent to the second virtual object (This is a contingent claim limitation which in accordance with Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016), need not be present in the reference, refer to MPEP 2111.04 II;  however, note Kakuta:  cursor’s correction position 9410 illustrated in FIG. 7B meets BRI of claimed externally tangent to virtual object 9001, refer to paragraph [0035] “If the angle is equal to or greater than the threshold, to enable the operator to visually recognize the cursor correction position 9410, the orientation of the cursor is tilted by a predetermined angle from the direction opposite to the normal direction.” in which predetermined angle is considered to cover tangent angle.); and 
controlling, based on a determination that an operation to space the first virtual object away from the second virtual object is performed, a display position of the first virtual object such that the reference position and the display position of the first virtual object gradually become the same in association with the operation (This is a contingent claim limitation which in accordance with Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016), need not be present in the reference, refer to MPEP 2111.04 II).
Allowable Subject Matter
Claims 1-6 and 8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-6:
The prior art of record fails to teach or suggest in the context of independent claim 1 “a processor configured to: … and control, based on a determination that an operation to space the first virtual object away from the second virtual object is performed, a display position of the first virtual object such that the reference position and the display position of the first virtual object gradually become the same in association with the operation”.
Claim 8:
The prior art of record fails to teach or suggest in the context of independent claim 8 “cause the processor to execute operations, the operations comprising: … and controlling, based on a determination that an operation to space the first virtual object away from the second virtual object is performed, a display position of the first virtual object such that the reference position and the display position of the first virtual object gradually become the same in association with the operation”.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A BRIER whose telephone number is (571) 272-7656.  The examiner can normally be reached on Mon-Fri 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEFFERY A. BRIER
Primary Examiner
Art Unit 2613



/JEFFERY A BRIER/Primary Examiner, Art Unit 2613